Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 8/8/2022 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5712298 to Amschler. Amschler discloses a method for treating a patient suffering from a dermatosis, such as psoriasis (vulgaris) and eczema (diseases regarded as treatable or preventable through use of PDE 4 inhibitors (col 11, line 60), comprising topically and dermally administering to said patient in need thereof a therapeuticallyeffective and pharmacologically suitable amount of a topical pharmaceutical preparation (col 12, line 61 to col 13, line 3) comprising a PDE-4 inhibitor active pharmaceutical ingredient of the following formula:


    PNG
    media_image1.png
    124
    248
    media_image1.png
    Greyscale


(Examples, Figure 1).   An exemplified compound is roflumilast, wherein Rl = difluoromethoxy, R2 = cyclopropylmethoxy and R3 = 3,5-dichloropyrid-4-yl (col 9, lines 40-41).  The topical pharmaceutical preparation may be in the form of an ointment, suspension, cream, gel, or paste (col 13, lines 1-3).  Amschler discloses a topically applicable pharmaceutical preparation (abstract; col 13, lines 4-13) comprising roflumilast (a PDE 4 inhibitor ) (Compound 5: col 9, lines 40-41) together with one or more pharmaceutical carriers and/or excipients suitable for tropical administration (col 13, lines 1-3), where the active pharmaceutical ingredient is roflumilast (Compound 5: col 9, lines 40-41).  Pharmaceutical excipients which may be used to make the topical formulations are known and familiar to a person skilled in the art (col 12 line 25-52), and examples include ointments, creams, gels and pastes (a semisolid dosage form) (col 13, lines 1-3).   Amschler teaches method for treating a patient suffering from diseases including a dermatosis, such as psoriasis (vulgaris) atopic eczema, and diseases of the eye, comprising topically administering to said patient in need thereof a therapeutically effective and pharmacologically suitable amount of a topical pharmaceutical preparation of roflumilast (col 12, line 61 to col 13, line 3).  Amschler teaches compositions in the form of ointments, creams, gels and pastes (a semisolid dosage form) (scol 13, lines 1-3).  Amschler teaches that appropriate pharmaceutical excipients which may be used to make the topical formulations are known and familiar to a person skilled in the art (col 12 line 25-52).  Amschler teaches what types of excipients are desirable in its topical formulations: solvents, gel formers, and ointment bases (ibid).   Amschler teaches treatment of mammals (col 12, line 24). 
Amschler fails to teach administering the roflumilast in a formulation wherein the proportion of the active pharmaceutical ingredient is up to 1% by weight of the topically applicable pharmaceutical preparation. 

It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the proportion of the active pharmaceutical ingredient to improve the efficacy of the preparation. In this way, one would find up to 1% by weight through routine experimentation.  Amschler provides sufficient guidance to this end, as its range of 0.1 to 95% (col 12, line 37 to col 13, line 13) overlaps with the instant range of up to 1%. '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955)" MPEP § 2144.05, II.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7175854 in view of US 5712298 to Amschler.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  The patent claims are directed to a topically applicable pharmaceutical preparation in which an active ingredient which is N-(3.5-dichloropyrid-4-yl)-3-cyclopropylmethoxy-4-difluoromethoxybenzamid- e (INN: roflumilast), the N-oxide of roflumilast or a pharmacologically suitable salt of roflumilast or of its N-oxide is essentially uniformly dispersed or dissolved in an excipient matrix comprising one or more excipients selected from the group consisting of a fatty alcohol, a triglyceride, a partial glyceride and a fatty acid ester, wherein the preparation is in the form of microspheres.   The formulation further comprising one or more additional other pharmaceutically suitable excipients. The patent claims fail to teach a method of treating a patient suffering from a dermatosis regraded as treatable or preventable through use of PDE 4 inhibitors,  However, Amschler teaches that topically applicable pharmaceutical preparations (abstract; col 13, lines 4-13) comprising roflumilast (a PDE 4 inhibitor ) (Compound 5: col 9, lines 40-41) where the active pharmaceutical ingredient is roflumilast may be used to treat dermatosis regarded as treatable or preventable through use of PDE 4 inhibtors (abstract; col 9, lines 40-41; col 13, lines 4-13; Compound 5). In view of Amschler, it would have been obvious to use the patent formulation in a method of treating a patient suffering  from a dermatosis regarded as treatable or preventable through use of PDE 4 inhibitors, according to the present claim, as Amschler teaches that such compounds are appropriate for treating dermatosis regarded as being treatable or preventable through the use of PDE 4 inhibitors. It would have been further obvious to optimize the active pharmaceutical ingredient up to 1% by weight of the topically applicable pharmaceutical preparation, as Amschler teaches of 0.1 to 95% (col 12, line 37 to col 13, line 13), which overlaps with the range of up to 1%.



Claim 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9205044 in view of in view of US 5712298 to Amschler.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  The patent claims are directed to a topically applicable pharmaceutical preparation, which is a clear solution, comprising an active ingredient in a therapeutically effective and pharmacologically acceptable amount and alkoxylated fat, where the active ingredient is selected from the group consisting of roflumilast, salts of roflumilast, the N-oxide of the pyridine residue of roflumilast or salts thereof and poloxamer 188.  The patent claims fail to teach a method of treating a patient suffering from a dermatosis regraded as treatable or preventable through use of PDE 4 inhibitors,  However, Amschler teaches that topically applicable pharmaceutical preparations (abstract; col 13, lines 4-13) comprising roflumilast (a PDE 4 inhibitor ) (Compound 5: col 9, lines 40-41) where the active pharmaceutical ingredient is roflumilast may be used to treat dermatosis regarded as treatable or preventable through use of PDE 4 inhibtors (abstract; col 9, lines 40-41; col 13, lines 4-13; Compound 5).  In view of Amschler, it would have been obvious to use the patent formulation in a method of treating a patient suffering  from a dermatosis regarded as treatable or preventable through use of PDE 4 inhibitors, according to the present claim, as Amschler teaches that such compounds are appropriate for treating dermatosis regarded as being treatable or preventable through the use of PDE 4 inhibitors. It would have been further obvious to optimize the active pharmaceutical ingredient up to 1% by weight of the topically applicable pharmaceutical preparation, as Amschler teaches of 0.1 to 95% (col 12, line 37 to col 13, line 13), which overlaps with the range of up to 1%.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



August 23, 2022